UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1536


MICHAEL D. DAROCHA,

                  Plaintiff - Appellant,

             v.

FIRST CITIZENS BANK,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00137-gec)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Darocha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael D. Darocha appeals the district court’s order

dismissing    his   civil     action     under    28    U.S.C.    § 1915(e)(2)(B)

(2006), Fed. R. Civ. P. 12(h)(3), for lack of subject matter

jurisdiction.        We   have     reviewed       the    record    and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.             Darocha v. First Citizens Bank, No.

7:09-cv-00137-gec (W.D. Va. Apr. 28, 2009).                     We dispense with

oral   argument     because      the    facts    and    legal    contentions     are

adequately    presented     in    the    materials      before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2